DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Restriction/Election Response
Applicant’s election without traverse of Group III, claims 51-54, and Compound 21, Hy-HSQGTFTSDYSKYLD-Aib-ARAEEFVKWLEST-OH (SEQ ID NO:22), as the species of compound, in the reply filed on 8/5/22 is acknowledged.
Claims 51-54 are stated to read on the elected species.
However, claim 61 was included in Group III, and also is examined on the merits in this action.
Claims 1-8, 47-50, 60 and 62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/5/22.
The elected species was searched and found free of the art, and would be allowable in a method claim directed to treating hypoglycemia.
The examination was extended beyond the elected species to the following subgenera A and B of non-elected species falling within the scope of claim 1’s formula Ia, having the following modifications to SEQ ID NO:44:  
A: X20=Glu, X24=Lys, X27=Glu, X28= Ser, Lys or Glu
B: X20=Lys, X24=Glu, X27=Glu, X28= Ser, Lys or Glu.

Claim Status
Claims 1-8, 47-54, 60-62 are pending. 
Claims 9-46, 55-59 are cancelled.
Claims 1-8, 47-50, 60 and 62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/5/22.
Claims 51-54 and 61 have been examined. 
Claims 51-54 and 61 are rejected.
Priority
The instant application, filed 09/11/2019 is a continuation of 14417074, filed 01/23/2015 ,now U.S. Patent #10442847 and having 2 RCE-type filings therein
14417074 is a national stage entry of PCT/EP2013/065519 , International Filing Date: 07/23/2013
PCT/EP2013/065519 Claims Priority from Provisional Application 61785611, filed 03/14/2013 
PCT/EP2013/065519 Claims Priority from Provisional Application 61674706, filed 07/23/2012 
claims foreign priority to PA201300360 , filed 06/14/2013.

Information Disclosure Statement
The Examiner has considered the references provided in the 3/19/20 Information Disclosure Statement, and provides a signed and dated copy of such herewith.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51-54 and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claim 51 is stated to administer a compound or pharmaceutically acceptable salt thereof according to claim 1, so to administer a compound of the genus of claim 1 compounds, where at the end of claim 1 these are stated to have “glucagon agonist activity and improved solubility and/or stability as compared to native human glucagon.”  This functional limitation phrase is at issue for claim 51.
Current examination policy requires that while functional limitations may be properly used in claims, the boundaries imposed by a functional limitation must be clearly defined to be definite under 35 U.S.C. 112/2 or 112/(b). Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., by not specifying a way to achieve those results) is unclear.  
Regarding the claim 1 functional limitation phrase “the compound has glucagon agonist activity and improved solubility and/or stability as compared to native human glucagon,” the specification, page 6, allows for the solubility to be assessed under a variety of pH and other conditions.  This renders the metes and bounds of what is “improved solubility” unclear and indefinite because there is no standard method or condition(s) claimed for measuring such solubility improvement.  This is a particular problem when, for instance, a modification is made that reduces solubility at one pH or in one solvent or buffer solution to a level less than that of native human glucagon, but increases the solubility relative to native human glucagon under other conditions, pH, etc. This affects claims 51-54 under examination based on administering the compound of claim 1.
Claims 52-54 are rejected under this section because they all require administering a compound of claim 1 and do not overcome the bases of rejection as set forth above.
Independent claim 61 broadly states a method of treating hypoglycemia in a subject in need thereof, comprising administering a therapeutically effective amount of compound or pharmaceutically acceptable salt thereof, without providing any structure or nomenclature for such compound, and attributes to that compound the claim 61 functional limitation phrase of having “glucagon agonist activity and improved solubility and/or stability as compared to native human glucagon”.
Claim 61 does not specify the structure of the compound administered, so totally lacks support for what structure provides the functional limitations in that claim.  See MPEP 2173.05(g), particularly the following non-exclusive factors: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim – here there is not because there is no structure of the compound or salt thereof being administered; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained – because there is no structure there are no well-defined boundaries, and given the functional limitations the claim overall only points to a desired result to be obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim – here, the answer is no because there is a wide range of possible structures that might satisfy the functional limitations, but one of ordinary skill in the art would not know that from the claim terms “a compound or pharmaceutically acceptable salt thereof”.  As such claim 61 also is rejected under this section.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 51-54 and 61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This rejection is based on the following analysis.
1.  A determination as to what the claim as a whole covers.
Claim 51 is directed to a method of treating a disease or condition in a subject in need thereof comprising administering a therapeutically effective amount of a compound or pharmaceutically acceptable salt thereof according to claim 1 to the subject.  Claim 51 thus encompasses administering any of the compounds of claim 1 to a subject having a disease or condition in need of treating.
Claim 1 as a whole covers a compound of formula I, this being R1-Z-R2, or pharmaceutically acceptable salt or solvate thereof, where R1 is hydrogen, a C1-4 alkyl, acetyl, formyl, benzoyl, or trifluoroacetyl, R2 is OH or NH2, and Z “is an amino acid sequence deriving from the sequence of” SEQ ID NO:44 (this being identical to glucagon except for substitution of Glu for Met at position 27), which derived sequence for the Z component of R1-Z-R2 further comprises “at least four amino acid substitutions or deletions that are only at sequence positions” set forth as:

    PNG
    media_image1.png
    431
    691
    media_image1.png
    Greyscale

claim 1 then concluding with the functional requirement phrase that “the compound has glucagon agonist activity and improved solubility and/or stability as compared to native human glucagon.”
The broadest reasonable interpretation of the Z sequence is that it can comprise up to 13 modifications from SEQ ID NO:44, however these modifications only at the positions 2, 3, 4, 9, 10, 15, 16, 17, 20, 21, 24, 28 and 29 as shown above with the corresponding respective amino acids, or also absences for X28 and X29.  Given the wording of claim 1, including “as follows” immediately following “and further comprising at least four amino acid substitutions or deletions that are only at sequence positions selected from 2, 3, 4, 9, 10, 15, 16, 17, 20, 21, 24, 28 and 29,” the only deletions from SEQ ID NO:44 can be at X28 and X29.  
Such genus of Z sequences represent the compounds of claim 1 when also comprising a R1 and a R2 as set forth by R1-Z-R2, and when also meeting the noted functional limitations.  “[D]eriving from the sequence of” SEQ ID NO:44 is interpreted to require these structural modifications to the sequence for Z, but is not interpreted to include further amino acids at either end, to the left of X1, nor to the right of X27, X28, or X29, as this is not disclosed by the specification regarding the claimed sequences.  Nor can the compounds of claim 1 include substitutions or deletions of SEQ ID NO:44 at positions other than as explicitly set forth in claim 1, and this is supported inferentially by the exclusion of SEQ ID NO:8, which comprises a substitution at position 12 - not permitted under claim 1’s specified positions, from the list of species in claims 7 and 8.
Although some portions of the specification allude to modifications at other positions than set forth in claim 1, such as position 25, see page 16, lines 18-22, these are not relevant to the claimed invention because the claim as interpreted does not allow for these.  This non-inclusion of modification at positions not specified in claim 1 also apply to other statements on pages 16 and 17.
All compounds of claim 1 also are required to meet the functional requirement, that “the compound has glucagon agonist activity and improved solubility and/or stability as compared to native human glucagon.”  Any amount of glucagon agonist activity meets the first component, and each of the improved solubility and stability is measured against that of native human glucagon.  
Stability is interpreted to refer to physical and chemical stability, as set forth in the specification at page 31, line 12 through page 32 line 25.
The specification, pages 6, allows for the solubility to be assessed under a variety of pH and other conditions (see details below).
Independent claim 61 broadly states a method of treating hypoglycemia in a subject in need thereof, comprising administering a therapeutically effective amount of a compound or pharmaceutically acceptable salt thereof, without providing any structure or nomenclature for such compound, and attributes to that compound the functional limitations of having “glucagon agonist activity and improved solubility and/or stability as compared to native human glucagon”.

2.  A full review of the application to understand how applicant provides support for the claimed invention including each element and/or step.
Page 6, lines 10-11, allows up to 13 substitutions and deletions.
Table 1, pages 42-43, provides measurements of glucagon receptor activity, compared to glucagon, using an in vitro assay described in Example 3, for 40 compounds identified by SEQ ID NOs.2-41 (these, it is assumed, have H as R1 and OH as R2, this the OH of the terminal carboxyl moiety of the C-terminal amino acid).
Page 6, lines 18-23, provides for improved solubility to be assessed at any of a wide range of pH values, from 4.0 to 7.5. Additional aspects of how solubility may be assessed is found in subsequent paragraphs through page 7, line 12. Example 4, beginning on page 42, discloses specific measurements of solubility for 40 evaluated compounds, also see Table 1.
Page 31, line 20, to page 33, line 13, discloses aspects of stability including statements regarding stability in storage over time.  Examples 5 and 6, beginning on page 43, disclose specific measurements of stability for many of the 40 evaluated peptide compounds, also see Table 2, page 46.  It is noted that Table 2 does not provide stability data for native human glucagon, so the extent to which this data, for any of the compounds for which data is shown, indicates a stability greater than that of native human glucagon is not directly ascertainable based on side-by-side testing.
Page 25, lines 8-18 discuss intramolecular bridges, however no actual examples are provided, nor data associated with compounds having such bridges.
As to diseases and conditions to be treated, while glucagon is known to treat hypoglycemia, there is no support nor rational basis for it to treat, or prevent any disease or condition per claim 51, nor to treat or prevent other conditions listed in claim 52 such as type 1 or type 2 diabetes (the latter focused on controlling and reducing blood sugar levels), nor atherosclerosis, hypertension, impaired glucose tolerance, coronary heart disease, or dyslipidemia, these not related to the direct actions of glucagon. See Mayo Clinic Glucagon, 11 pages, downloaded 9/20/22, first page.
Claim 61, which does not even specify the compound and is directed to treat hypoglycemia, extends beyond anything set forth in the application because it does not identify the structure of the compound.  There is no support in the application as filed for an undescribed genus of compounds of this claim.

3. Factors analyzed to determine possession of the invention.
a) Whether the application describes an actual reduction to practice of the claimed invention as a whole
As to the compounds of claim 1:
This is analyzed for the genus of claim 1, which can include a peptide Z component having as many as 13 modifications (substitutions for the Xs indicated with the amino acids indicated for each indicated X, plus deletions also for X28 and X29).  
First, for species of the claim 1 genus of Z sequences that have 13 modifications, this represents 44.8% of the full sequence of Z being modified. This, as well as lower numbers, e.g., 8 to 12, of modifications have the potential to substantially modify function of the resultant molecule given that even a single modification of an amino acid sequence can greatly modify function, see first para of Introduction of Ng and Henikoff, Annu. Rev. Genomics Hum. Genet. 2006, 7:61–80, and also the possibility of multiple modifications altering single modification effects, see Hruby et al., Curr. Med. Chem – Imm., Endoc. & Metab. Agents, 199-215 (2001, supplied in 3/30/17 IDS, so copy not provided) at page 201, where adding a His1 removal to a Asp9 to Glu9 replacement converted a partial agonist to an antagonist, so expanding from this combination (which is not within claim 1’s genus) it is reasonable to extrapolate that with as many as 44.8% of the glucagon-like Z polypeptide sequence being modified, the overall function beyond any known or predicted effect based on individual substitution effects is highly uncertain.
Given the numerous possible resulting compounds, the actual reduction to practice of 40 peptide compounds, SEQ ID NOs: 2-41, these having from 4 to 7 modifications (see Table A below), the application cannot be stated to describe actual reduction to practice claim 51 as a whole administering the entire genus of claim 1 compounds.  Thus, these 4 to 7 modifications species are not representative of the genus as a whole.  Further, because there is a lack of glucagon control for the stability data of Table 2, and also because many of the evaluations were not performed, there is a lack of actual reduction to practice as to the stability requirement for many of the 40 peptide compounds having 4 to 7 modifications.
The following table summarizes the peptide structures of SEQ ID NOs:2-41, comparing them both to native human glucagon and SEQ ID NO:44:
Table A
SID
No.
Sequences and numbering (SEQ NO:1 is native glucagon, SEQ NO:44 of claim 1 has Glu instead of Met at position 27, all evaluated species of claim 1 have from 4 to 7 modifications from SEQ ID NO:44)
#
mdns

  1    2     3     4    5     6      7     8     9   10   11  12  13  14   15   16    17  18   19   20   21   22   23   24   25   26   27    28   29

1
His Ser Gln Gly Thr Phe Thr Ser Asp Tyr Ser Lys Tyr Leu Asp Ser Arg Arg Ala Gln Asp Phe Val Gln Trp Leu Met Asn Thr

44
His Ser Gln Gly Thr Phe Thr Ser Asp Tyr Ser Lys Tyr Leu Asp Ser Arg Arg Ala Gln Asp Phe Val Gln Trp Leu Glu Asn Thr

   2
His Ser Gln Gly Thr Phe Thr Ser Asp Tyr Ser Lys Tyr Leu Asp Ser Ala Arg Ala Glu Ser Phe Val Lys Trp Leu Glu Ser Thr
5
   3
His Ser Gln Gly Thr Phe Thr Ser Asp Tyr Ser Lys Tyr Leu Asp Ser Ala Arg Ala Glu Asp Phe Val Lys Trp Leu Glu Glu Thr
4
   4
His Ser Gln Gly Thr Phe Thr Ser Asp Tyr Ser Lys Tyr Leu Asp Lys Ala Arg Ala Glu Asp Phe Val Lys Trp Leu Glu Ser Thr
5
   5
His Ser Gln Gly Thr Phe Thr Ser Asp Tyr Ser Lys Tyr Leu Asp Ser Ala Arg Ala Glu Asp Phe Val Ala Trp Leu Glu Ser Thr
4
   6
His Ser Gln Gly Thr Phe Thr Ser Asp Tyr Ser Lys Tyr Leu Asp Glu Ala Arg Ala Lys Asp Phe Val Glu Trp Leu Glu Lys Thr
4
   7
His Ser Gln Gly Thr Phe Thr Ser Asp Tyr Ser Lys Tyr Leu Asp Ser Ala Arg Ala Glu Asp Phe Val Glu Trp Leu Glu Ser Thr
4
   8
His Ser Gln Gly Thr Phe Thr Ser Asp Tyr Ser Arg Tyr Leu Glu Ser Ala Arg Ala Glu Asp Phe Val Lys Trp Leu Glu Ser Thr
6
   9
His Ser Gln Gly Thr Phe Thr Ser Asp Tyr Ser Lys Tyr Leu Glu Ser Ala Arg Ala Glu Asp Phe Val Lys Trp Leu Glu Ser Thr
5
10
His Ser Gln Gly Thr Phe Thr Ser Asp Tyr Ser Lys Tyr Leu Asp Ser Ala Arg Ala Glu Glu Phe Val Lys Trp Leu Glu Ser Thr
5
11
His Ser Gln Gly Thr Phe Thr Ser Asp Tyr Ser Lys Tyr Leu Asp Ser Ala Arg Ala Glu Asp Phe Val Ser Trp Leu Glu Ser Thr
4
12
His Ser Gln Gly Thr Phe Thr Ser Asp Leu Ser Lys Tyr Leu Asp Ser Ala Arg Ala Glu Asp Phe Val Lys Trp Leu Glu Ser Thr
5
13
His Ser Gln Gly Thr Phe Thr Ser Asp Tyr Ser Lys Tyr Leu Asp Xaa Ala Arg Ala Glu Asp Phe Val Lys Trp Leu Glu Ser Thr
5
14
His Ser Gln Gly Thr Phe Thr Ser Asp Tyr Ser Lys Tyr Leu Asp Ser Ala Arg Ala Glu Asp Phe Val Lys Trp Leu Glu Ser
5
15
His Ser Gln Gly Thr Phe Thr Ser Asp Tyr Ser Lys Tyr Leu Asp Glu Ala Arg Ala Glu Asp Phe Val Lys Trp Leu Glu Ser Thr
5
16
His Ser Gln Gly Thr Phe Thr Ser Asp Tyr Ser Lys Tyr Leu Asp Xaa Ala Arg Ala Glu Ser Phe Val Lys Trp Leu Glu Ser Thr
6
17
His Ser Gln Gly Thr Phe Thr Ser Asp Tyr Ser Lys Tyr Leu Glu Ser Ala Arg Ala Glu Ser Phe Val Lys Trp Leu Glu Ser Thr
6
18
His Ser Gln Gly Thr Phe Thr Ser Asp Tyr Ser Lys Tyr Leu Asp Leu Ala Arg Ala Glu Asp Phe Val Lys Trp Leu Glu Ser Thr
5
19
His Ser Gln Gly Thr Phe Thr Ser Asp Tyr Ser Lys Tyr Leu Asp Lys Arg Arg Ala Glu Asp Phe Val Ser Trp Leu Glu Ser Thr
4
20
His Ser Gln Gly Thr Phe Thr Ser Asp Tyr Ser Lys Tyr Leu Asp Val Ala Arg Ala Glu Ser Phe Val Lys Trp Leu Glu Ser Thr
6
21
His Ala Gln Gly Thr Phe Thr Ser Asp Tyr Ser Lys Tyr Leu Asp Xaa Ala Arg Ala Glu Ser Phe Val Lys Trp Leu Glu Ser Thr
7
22
His Ser Gln Gly Thr Phe Thr Ser Asp Tyr Ser Lys Tyr Leu Asp Xaa Ala Arg Ala Glu Glu Phe Val Lys Trp Leu Glu Ser Thr
6
23
His Ser Gln Xaa Thr Phe Thr Ser Asp Tyr Ser Lys Tyr Leu Asp Xaa Ala Arg Ala Glu Ser Phe Val Lys Trp Leu Glu Ser Thr
6
24
His Ser Gln Gly Thr Phe Thr Ser Asp Val Ser Lys Tyr Leu Asp Xaa Ala Arg Ala Glu Ser Phe Val Lys Trp Leu Glu Ser Thr
7
25
His Ser Xaa Gly Thr Phe Thr Ser Asp Tyr Ser Lys Tyr Leu Asp Xaa Ala Arg Ala Glu Ser Phe Val Lys Trp Leu Glu Ser Thr
6
26
His Ser Gln Gly Thr Phe Thr Ser Asp Tyr Ser Lys Tyr Leu Asp Xaa Arg Arg Ala Glu Ser Phe Val Lys Trp Leu Glu Ser Thr
4
27
His Ser Xaa Gly Thr Phe Thr Ser Asp Tyr Ser Lys Tyr Leu Asp Xaa Ala Arg Ala Glu Ser Phe Val Lys Trp Leu Glu Ser Thr
7
28
His Ser Gln Gly Thr Phe Thr Ser Asp Tyr Ser Lys Tyr Leu Asp Glu Ala Arg Ala Lys Ser Phe Val Glu Trp Leu Glu Lys Thr
6
29
His Ser Gln Gly Thr Phe Thr Ser Asp Tyr Ser Lys Tyr Leu Asp Glu Ala Arg Ala Lys Ser Phe Val Glu Trp Leu Glu Ser Thr
6
30
His Ser Gln Gly Thr Phe Thr Ser Asp Tyr Ser Lys Tyr Leu Asp Xaa Ala Arg Ala Lys Ser Phe Val Glu Trp Leu Glu Lys Thr
6
31
His Ser Gln Gly Thr Phe Thr Ser Asp Tyr Ser Lys Tyr Leu Asp Xaa Ala Arg Ala Glu Ser Phe Val Lys Trp Leu Glu Ser Ala	
7
32
His Ser Gln Gly Thr Phe Thr Ser Asp Tyr Ser Lys Tyr Leu Asp Xaa Ala Arg Ala Glu Ser Phe Val Lys Trp Leu Glu Ser Thr
6
33
His Ser Xaa Gly Thr Phe Thr Ser Asp Tyr Ser Lys Tyr Leu Asp Xaa Ala Arg Ala Glu Ser Phe Val Lys Trp Leu Glu Ser Thr
7
34
His Ser Gln Gly Thr Phe Thr Ser Asp Tyr Ser Lys Tyr Leu Asp Xaa Ala Arg Ala Glu Glu Phe Val Ser Trp Leu Glu Lys Thr
6
35
His Ser Gln Gly Thr Phe Thr Ser Asp Tyr Ser Lys Tyr Leu Asp Xaa Ala Arg Ala Glu Lys Phe Val Glu Trp Leu Glu Ser Thr
6
36
His Ser Gln Gly Thr Phe Thr Ser Asp Tyr Ser Lys Tyr Leu Asp Xaa Ala Arg Ala Glu Glu Phe Val Ala Trp Leu Glu Ser Thr
6
37
His Ser Gln Gly Thr Phe Thr Ser Asp Tyr Ser Lys Tyr Leu Asp Xaa Ala Arg Ala Glu Glu Phe Val Lys Trp Leu Glu Glu Thr
6
38
His Ser Gln Gly Thr Phe Thr Ser Asp Tyr Ser Lys Tyr Leu Glu Xaa Ala Arg Ala Glu Glu Phe Val Lys Trp Leu Glu Ser Thr
7
39
His Ser His Gly Thr Phe Thr Ser Asp Tyr Ser Lys Tyr Leu Asp Xaa Ala Arg Ala Glu Glu Phe Val Lys Trp Leu Glu Ser Thr
7
40
His Ser Xaa Gly Thr Phe Thr Ser Asp Tyr Ser Lys Tyr Leu Asp Xaa Ala Arg Ala Glu Glu Phe Val Lys Trp Leu Glu Ser Thr
7
41
His Ser Xaa Gly Thr Phe Thr Ser Asp Tyr Ser Lys Tyr Leu Asp Xaa Ala Arg Ala Glu Glu Phe Val Lys Trp Leu Glu Ser Thr
7

Range of modifications of amino acids per peptide at allowed locations:

Bolded changes are shown for some, not all, changes from SEQ ID NO:44.  "mdns” = modifications
4-7 


SEQ ID NO:44 differs from glucagon by having a Glu instead of a Met at position X27.  The 40 peptides exemplified in the specification, SEQ ID NOs:2-41, have from 4 to 7 modifications from SEQ ID NO:44, the most common locations for modification at positions 16, 17, 20, 24 and 28, and far fewer modifications at positions 2, 3, 4, 9, 10, 15 and 21.  Although the formula allows for four to 13 modifications (substitutions, and also deletions for X28, X29) there are no examples of peptides having 8-13 modifications, nor guidance as to how to select these combination to obtain the required functional limitations.  As to the modifications in the 4-7 range, the examples of Table A, reflecting all examples of the application, ALL have at least one modification at positions 16 or 17, do not have any modification at position 9 and only one example of a modification at position 10, so cannot be considered representative of the subgenus of peptides nor compounds comprising peptides having 4-7 modifications allowed by claim 1.
Thus, as to claim 1, the application does not describe an actual reduction to practice of the claimed invention as a whole across the range of possible modifications that meet the functional limitations.  
Further as to the method claims under examination:
As to claims 51-54, even apart from the lack of actual reduction to practice for the actual methods of treating a disease or condition as claimed (the Examiner noting that as to this there are no examples of treating, so no actual reduction to practice), these lack actual reduction to practice the claimed invention as a whole on the same basis as claim 1 because they are stated to administer a therapeutically effective amount of a compound, salt or solvate of claim 1, and as set forth above for claim 1 the application does not describe an actual reduction to practice of the claimed genus of claim 1 compounds as a whole.
As to claim 61, this claim does not specify the structure of the compound or salt thereof that is being administered to treat hypoglycemia, so there is no meaningful support for such in the application as filed – this can be any compound that meets the functional requirement, but there is no structure associated with such functional requirement (see above rejection). Even long after the filing date, the state of the art as to small molecules having glucagon functionality was not well developed and involved en silico docking of a small molecule library to identify lead compounds, see Fernando et al., Abstract for ACS Spring 2022 Conference, 1 page.
b) Whether the invention is complete as evidenced by reduction to drawings or structural or chemical formulas of sufficient detail, or distinguishing, identifying characteristics, including physical and/or chemical properties and/or functional characteristics coupled with a known or disclosed correlation between structure and function, to show possession of the claimed invention as a whole
The general formulas of the specification define a large genus, however there is no structure-based predictable foundation with which to know whether a reasonable number of these meet the functional limitations, particularly given the lack of guidance regarding what combinations of high numbers of modifications provide for any functional limitation.  Nor does the application set forth distinguishing, identifying characteristics, including physical and/or chemical properties and/or functional characteristics coupled with a known or disclosed correlation between structure and function, to show that Applicant possesses the entire genus of claim 1, nor of claims 51-54, their respective reliance on the genus of claim 1 summarized above. Instead, what Applicant appears to set forth is an invitation to experiment and find out which glucagon analog peptides, and compounds comprising such peptides, with at least 4 and up to 13 modifications of SEQ ID NO:44, might meet the required functional limitation combinations of claim 1.
Further, the Examiner is not aware of teachings in the art that would provide, nor that the level of skill and knowledge in the art would provide, missing information nor guide a skilled artisan to select a combination of up to 13 modifications, as allowed by claim 1, to arrive at what is claimed, including the combination of glucagon agonist activity and solubility and/or stability.  To the contrary, Unson et al., Jl. Biol. Chem. 273/17, 10308-10312 (1998, supplied in 3/30/17 IDS, so copy not provided) teaches that after evaluating substitutions with neutral and acidic amino acid residues, that Lys12, Arg17 and Arg18 of glucagon “have very large effects on receptor binding and transduction of the hormonal signal, although they are not absolutely critical.  They contribute strongly to the stabilization of the binding interaction with the glucagon receptor that leads to maximum biological potency." (Abstract)  Yet claim 1 allows for modification at position 17, including to the neutral alanine.  Also, Hruby et al., Curr. Med. Chem – Imm., Endoc. & Metab. Agents, 199-215 (2001, supplied in 3/30/17 IDS, so copy not provided), Fig. (1) and discussion sections 1) through 6), teaches multiple important amino acids that contribute to the functionality of glucagon, and results with various substitutions, including those of Unson.  Yet such overview, including how different substitutions at different locations affect binding affinity, signal transduction, and other functions, do not guide one skilled in the art to understand what numerous combinations of modifications encompassed by the genus of claim 1, which includes positions not discussed in these references, and can include up to 13 modifications plus the one is SEQ ID NO:44 that deviates from native glucagon, would provide the required glucagon agonist activity and claimed solubility and/or stability.
As to specific modifications, Hruby, although directed in part to developing glucagon antagonists, teaches multiple important amino acids that contribute to the functionality of glucagon, and provides results with various substitutions.  Table 2, for example, teaches that [Glu9]glucagon-NH2 demonstrates 14% relative receptor binding and only 0.05% relative potency as measured by adenylate cyclase activity.  Glu at position 9 is allowed by claim 1.  How another 3 to 12 additional modifications, also allowed by claim 1 and resulting in a large subgenus, would, overall, affect effectiveness as to receptor binding and overall cellular and physiological therapeutic effectiveness is, succinctly, a guess given the overall guidance, even considering the knowledge and skill in the art.  This is in part due to the specification’s lack of teachings as to what combinations encompassed by the invention of claim 1 provide for a peptide and compound that have such effectiveness, and also, additionally, to expected limitations on predictive ability based on modeling when making a large number of modifications in a relatively short peptide that binds to a receptor.  As a further example, Table 2 of Hruby also teaches that [Ala17]glucagon-NH2 demonstrates 38% relative receptor binding and only 0.013% relative potency as measured by adenylate cyclase activity. Claim 1 allows for combining this modification with the modification of Glu at position 9, and an additional 2 to 11 further modifications, and claims 51-54 would administer these, so long as these meet the functional limitations of claim 1, to a subject in need thereof.  The guidance as to how to determine which other modifications would override the individual negative results of these two specific modifications is lacking, further adding evidence to the lack of possession.  This applies also to numerous other possible combinations under claim 1, as compounds that could be administered per claims 51-54.
Further regarding the method claims 51-54, which include treating ANY disease or condition in claim 51 (which per the expansive definition of paragraph 51 of corresponding US 2015/0210744 includes prophylactic and preventative measures and effects), a list of conditions in claim 52, and hypoglycemia including various types of such in claims 53 and 54, there are no examples reduced to practice for any such methods, recognizing in part that there is a high standard for preventing, and although glucagon is known to be effective for treating many low blood sugar conditions, particularly acute hypoglycemia-related, this does not correspond and support sufficiently for the genus of possible compounds and peptides of claim 1 that comprise up to the 13 modifications at the specified positions with the specified alternative amino acids to conclude possession even of a subset of the genus of claim 1 for such treating any of the diseases or conditions encompassed by claims 51-54.
As to claim 61, there is no support for a genus of unspecified compounds having the claimed functional limitations to treat hypoglycemia.
Based on the above factors and considerations, Applicant was not in possession of the invention of claims 51-54 and 61, and these are rejected under this section for lack of written description at the time the invention was made.

SCOPE OF ENABLEMENT
Claims 51-54 and 61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the elected species treating to elevate blood glucose levels during hypoglycemia, does not reasonably provide enablement for preventing hypoglycemia, nor for treating or preventing any disease or condition per claim 51, nor for diseases/conditions other than hypoglycemia listed in claim 52.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
As stated in MPEP 2164.01, “Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term “undue experimentation,” it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).”
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). 
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required (also recited in MPEP 2164.01(a)): (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis of these factors is as follows:
(A) The breadth of the claims: Claim 51 is broadly directed to treating ANY disease or condition in a subject in need thereof by administering a therapeutically effective amount of a compound, salt or solvate according to claim 1 to the subject, claim 52 depends from claim 1 and provides a list of conditions, claim 53 depends from claim 52 and states the condition or disease is hypoglycemia, and claim 54 depends from claim 53 and lists various types of hypoglycemia.  Claim 1’s compounds are a genus comprising a Z peptide component having from 4 to 13 modifications allowed by claim 1 over SEQ ID NO:44, which is 29 amino acids in length and differs from glucagon by one amino acid substitution, and having stated functional limitations.  So the method claims may administer any one of such compounds of claim 1.
Further, "treatment" is defined in the specification, paragraph 51, to include “an intervention performed with the intention of preventing the development of, or altering the pathology of, a disorder. Accordingly, "treatment" refers both to therapeutic treatment and to prophylactic or preventative measures.
Claim 61 does not specify any compound or genus of compounds to treat hypoglycemia, merely providing functional limitations lacking association with structure that provide those functions.
(B) The nature of the invention: Biological in nature, and therapeutic to treat (or prevent) diseases or conditions of varying specificity, depending on the claim.
(C) The state of the prior art: The art recognizes that modifications of glucagon at various amino acid positions affect binding and overall effect, and can result in antagonism as well as increased agonism.  See discussion of Hruby in above section.  The state of the art also understands that while glucagon and certain analogs thereof can be administered to treat hypoglycemia, there are numerous diverse etiologies for any disease or condition of claim 51, and glucagon or its analogs would not reasonably be expected to treat, or to prevent, all of these.  For example, there is no basis for glucagon treating or preventing a broken bone due to a traffic accident, nor for treating a cancer, which has etiologies unrelated to glucose control, see Carbone et al., CANCER RESEARCH 64, 5518–5524, August 1, 2004. Also, there is no basis for treating or preventing any type of diabetes, these being diseases that left untreated result in high blood glucose, notwithstanding that glucagon can treat an overdose of insulin and so treat the resultant hypoglycemia. While glucagon is known to treat hypoglycemia, there is no support nor rational basis for it to treat, or prevent any disease or condition per claim 51, nor to treat or prevent other conditions listed in claim 52 such as type 1 or type 2 diabetes (the latter focused on controlling and reducing blood sugar levels), nor atherosclerosis, hypertension, impaired glucose tolerance, coronary heart disease, or dyslipidemia, these not related to the direct actions of glucagon. See Mayo Clinic Glucagon, 11 pages, downloaded 9/20/22, first page.
(D) The level of one of ordinary skill: Moderate to high, based on training and research as demonstrated by published references such as found in Applicant's 3/19/20 IDS.
(E)  The level of predictability in the art: The predictability for a single modification of glucagon is more predictable than for numerous combinations.  The predictability decreases with an increasing number of modifications along a given natural peptide as this, logically, increases deviations from the native binding and other properties of the peptide.  See also Hruby in above section.
(F)  The amount of direction provided by the inventor: The application discloses broad statements as to the genus of claim 1 (and claims 2-6), pages 2-7, and treating and administering, such as on page 6, lines 18-21, 7, lines 2-11, and page 37, lines 2-28, however does not provide guidance as to what combinations of modifications provide for a compound effective to treat a disease or condition as claimed in claims 51-54, including for the treating as defined expansively to include prophylactic and preventative measures and outcomes.
(G) The existence of working examples: There are no working examples of treating a subject in need thereof across the scope of diseases and conditions of claims 51-54, nor for any conceivable range of compounds unspecified by structure in claim 61, although injection of a rodent with one compound, compound 14 demonstrated an increase in blood glucose over a short time period compared with the vehicle control, albeit lower than glucagon, see Fig. 1.  This supports treating hypoglycemia with compound 14. There is also data provided for 40 species of peptides (equivalent to compounds of claim 1 for 39 of these) regarding in vitro affinity to a receptor, and also regarding solubility and stability.  The data in Table for the elected species, Compound 21/SEQ ID NO:22, particularly the very low EC50, supports that this species reasonably would treat hypoglycemia, and the solubility data indicates its solubility is greater than that of native glucagon.
and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
Although glycogen is known to be effective for treating hypoglycemia, there is no metabolic or other physiologic basis for a glycogen analogue of claim 1 to treat any disease or condition other than hypoglycemia, as encompassed by claim 51, nor the other diseases/conditions of claim 52, see Mayo Clinic Glucagon at page 1.  As such, the quantity of experimentation to achieve what is unlikely achievable is undue.
Beyond this, the methods of treating include prevention, which carries with it a high standard and which applicant has not demonstrated for any of the conditions of claims 51-54, and there is insufficient guidance and a lack of examples directed to this.  Therefore the quantity of experimentation also is undue.
As to claim 61, as noted, there is no structure of the compounds so there would be a wide range of candidate structures to evaluate, leading to a great and clearly undue amount of experimentation.   
Overall, the minimal guidance in the application, including how combinations of different substitutions at different locations affect binding affinity, signal transduction, and other functions – including any ability to treat or prevent diseases and conditions other than hypoglycemia, and the single rodent example using compound 14, do not guide one skilled in the art to understand what combinations of modifications encompassed by the genus of claim 1, which includes positions not discussed in references set forth above, would provide the required glucagon agonist activity and claimed solubility and/or stability, and critically would provide for an effective therapeutic compound for administering to treat (or prevent) a disease or condition as set forth in claims 51-54.  What the application instead does is merely provide an invitation to determine what combinations will work for the methods from the large genus of the peptides/compounds of claim 1, these directed to treat (or prevent) any disease or condition in claim 51 through various other diseases and conditions in claim 52, finally to hypoglycemia and specific conditions therein in claims 53 and 54, and to explore even beyond such genus for claim 61 to treat hypoglycemia.
All of the above lead to the conclusion of undue experimentation, and consequent lack of enablement, for the method claims 51-54 and 61.
As such, claims 51-54 and 61 are rejected for lack of enablement as to their scopes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 51-54 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Chabenne  et al., Jl Diabetes Sci and Tech, 4:6, 1322-1331 (2010, Chabenne) in view of WO 2010/070253, 6/24/2010, Meier et al., Zealand Pharma, (Meier).
Claim 51 is directed to a method of treating a disease or condition in a subject in need thereof, comprising administering a therapeutically effective amount of a compound or pharmaceutically acceptable salt thereof according to claim 1 to the subject.
Claim 52 is directed to the method of claim 51, wherein the disease or condition is selected from the group consisting of: hypoglycaemia, acute hypoglycaemia, chronic hypoglycaemia, type 2 diabetes, impaired glucose tolerance, type 1 diabetes, obesity, coronary heart disease, atherosclerosis, hypertension, dyslipidemia, hepatic steatosis, B-blocker poisoning, insulinoma, and Von Gierkes disease.
Claim 53 is directed to the method of claim 52, wherein the disease or condition is hypoglycaemia.
Claim 54 is directed to the method of claim 53, wherein the hypoglycaemia is selected from the group consisting of: diabetic hypoglycaemia, acute insulin-induced hypoglycaemia, non-diabetic hypoglycaemia, reactive hypoglycaemia, fasting hypoglycaemia, drug-induced hypoglycaemia, alcohol-induced hypoglycaemia, gastric bypass-induced hypoglycaemia, and hypoglycaemia occurring during pregnancy.
Claim 61, a second independent method claim, is directed to a method of treating hypoglycaemia in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a compound or pharmaceutically acceptable salt thereof, wherein the compound has glucagon agonist activity and improved solubility and/or stability as compared to native human glucagon. 
Claim 61 does not specify any structure to the compound being administered.
Claim 1 is directed to a compound having the formula I, comprising Z, Z being further described as deriving from SEQ ID NO:44 and having between 4 and 13 substitutions or deletions only at positions indicated in claim 1’s list:
X2 is selected from Aib and Ala; 
X3 is selected from His, Pro, Dab(Ac), Dap(Ac) and Glin(Me); 
X4 is DAla; 
X9 is Glu; 
X10 is selected from Val, Leu, N-Me-Tyr and N-Me-DTyr; 
X15 is Glu; 
X16 is selected from Aib, Lys, Glu, Leu, Val, DVal, Phe, His, Arg, Pro, DPro, N-Me-Ser and N-Me-DSer; 
X17 is selected from Ala and Ser;
X20 is selected from Glu and Lys; 
X21 is selected from Glu, Lys and Ser; 
X24 is selected from Lys, Ser, Glu and Ala; 
X28 is selected from Ser and Lys, and Glu, or is absent; and 
X29 is selected from Ser and Ala, or is absent;
with an exclusionary proviso regarding two sequences and wherein the compound has glucagon agonist activity and improved solubility and/or stability as compared to native human glucagon.

It is noted that SEQ ID NO:44 differs from native human glucagon at position 27, having a Glu in place of the Met in native human glucagon.

Chabenne teaches that glucagon is a hormone that upon interacting with its receptor results in enhanced glycogenolysis and gluconeogenesis leading to elevation of blood glucose, page 1323 Introduction, first para, and states in the Discussion on page 1330 that “Glucagon is a life-saving therapeutic of indispensable importance in the treatment of severe hypoglycemia.”  The Introduction also teaches of the interplay between insulin and glucagon, and the risk for type I diabetes patients who receive insulin of insulin-induced hypoglycemia, referring to a “fatal flaw in the use of insulin.”
Chabenne also teaches modifying glucagon to improve its solubility and stability, pages 1323-1327.   Among the amino acids identified as labile to hydrolysis, which would result in overall less stability, are Asp at positions 9, 15 and 21, and Asn at position 28, page 1325 right column.  Among other teachings, Chabenne stated that the Asp at positions 9 and 15 “were not amenable to chemical substitution without appreciable loss in biopotency,” page 1328. Chabenne was able to demonstrate improved solubility, and also stability, with Asp substituting for Asn at position 28, page 1326, toward reducing peptide bond hydrolysis commonly observed for peptides containing Asp and Asn, page 1325.
Although Chabenne teaches the importance of administering glucagon to treat hypoglycemia, and teaches several approaches to improve its solubility and/or stability while also maintaining glucagon activity, Chabenne does not teach all of the modifications to arrive at a species or subgenus encompassed by the formula of instant claim 1.
The level of ordinary skill in the art is high with regard to making modifications to peptides such as glucagon.
Meier teaches and describes multiple possible modifications of native human glucagon to arrive at glucagon analogs, including but not limited to an analog identified as SEQ ID NO:4, these having been developed and evaluated with regard to having both glucagon and GLP-1 increased potency and/or selectivity, Abstract, page 8 lines 13-26.  The broad formula includes the same R1 and R2 moieties as in instant claim 1, attached to the N- and C- terminals of the peptide, respectively, page 2 bottom extending to page 3, so meeting the claim 1 requirements for R1 and R2.
In addition to modifications stated to be related to increased potency and/or selectivity to either the glucagon or GLP-1 receptors, Meier teaches a number of modification directed to increased or improved stability and/or solubility.
Among these, Meier teaches several possible intramolecular bridge modifications, page 7 to top of page 8, attributing the advantage to improved stability of the alpha helical structure, and this includes modification from native glucagon at positions 20 and 24.  These modifications are among those of instant claim 1, and each pairing of Lys and Glu at positions 20 and 24 in claim 1 would have been obvious based on the motivation to improve stability of the alpha helical structure.
Further with regard to increasing chemical stability, Meier on page 8, lines 28-29 teaches, “Substitution of the naturally-occurring Met residue at position 27 (e.g., with Leu, Lys or Glu) also reduces the potential for oxidation, so increasing the chemical stability of the compounds.”  
Meier, page 8, last three lines, also teaches, “Substitution of the naturally-occurring Asn residue at position 28 (e.g. by Arg, Lys, Glu, Ala, Ser or Leu) also reduces the potential for deamidation in acidic solution, so increasing the chemical stability of the compounds,” and on page 9 lines 10-12 further teaches, “Substitution of one or both of the naturally-occurring Gln residues at positions 20 and 24 also reduces the potential for deamidation in acidic solution, so increasing the chemical stability of the compounds.” This would further motivate one of ordinary skill in the art to replace these positions with an intramolecular bridge as taught above.
Thus, starting with native glucagon, HSQGTFTSDYSKYLDSRRAQDFVQWLMNT (SEQ ID NO:1 of instant application), and implementing teachings to improve the solubility and/or stability of a glucagon analog, to further advance to objective of Chabenne, one of ordinary skill in the art would make a number of changes to improve solubility and stability while retaining glucagon activity, to improve the pharmacological profile of an obtained glucagon analogue.  Following the combined teachings of the references, these modifications would include:
Substitutions at positions 20 and 24 to form an intramolecular bridge, with Glu at one position and Lys at the other position.
Replacement of Met at position 27 with Glu, one of three specified alternatives taught by Meier, would have been one of a small number of alternative choices for this position substitution.
Replacing the Asn at position 28 with any of Arg, Lys, Glu, Ala, Ser or Leu, noting that three of these are in instant claim 1’s list for position 28: Ser, Lys and Glu.
As demonstrated by the multitude of numbered species set forth in Meier, those skilled in the art develop numerous species with varying alternatives at positions of interest to evaluate and obtain the species having the most desired combined properties.  Considering this common approach, the combination of these references directed to improving solubility and stability of a glucagon analog would result in obtaining species that fall within the broad genus of claim 1. That is, among the species one of ordinary skill in the art would conceive and develop would include Ser, Lys or Glu in position 28, with a Glu at one position and Lys at the other position of positions 20 and 24, and Glu at position 27.
These 4-modification combinations to SEQ ID NO:44 are summarized as follows:
A: X20=Glu, X24=Lys, X27=Glu, X28= Ser, Lys or Glu
B: X20=Lys, X24=Glu, X27=Glu, X28= Ser, Lys or Glu.
There would have been a reasonable expectation of success given the clear teachings in the art  regarding stability related to structure and amino acid degradation, and also solubility.
Accordingly, the genus of claim 1 would have been obvious.
Because Chabenne teaches that glucagon is used to treat hypoglycemia, and has been used for such purposes, one skilled in the art would readily be able to develop therapeutically effective dosages of any of the species combinations set forth immediately above, and claims 51-54 and 61 also would have been obvious as to treating hypoglycemia.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 51 and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 12 and 17 of U.S. Patent No. 8642541.
The reference patent claim 1 is directed to a small subgenus of glucagon analog compounds having the same R1 and R2 of instant claim 1 and the following sequence, amino acid letters in brackets indicating alternative amino acids for that position:
HSQGTFTSDYSLYLDSRRA[KQ]DF[VI][QE]WL[ME][NRS][TA] 
Among species derived from this is HSQGTFTSDYSLYLDSRRAKDFVEWLESA, (SEQ ID NO: 6) of the reference patent, found in claims 4 and 17.
This species meets the structural modification requirements of instant claim 1, which allows for the following modification of Z=SEQ ID NO:44 in claim 1:
X20 is selected from Glu and Lys – the reference patent has Lys or Gln
X24 is selected from Glu, Lys, Ser – the reference patent has Gln or Glu
X28 is selected from Ser, Lys, Glu or is absent – the reference patent has Asn, Arg or Ser
X29 is selected from Ser and Ala or is absent – the reference patent has Thr or Ala
As such, at least one species claimed in reference patent 1 fall within and is encompassed by the genus of instant claim 1 when making four substitutions at X20, X24, X28 and X29 to select the alternative at that position that also is found in reference patent claim 1’s SEQ ID NO:6, and also making corresponding selection from few alternatives at other positions.  In particular, HSQGTFTSDYSLYLDSRRAKDFVEWLESA, which is SEQ ID NO:6 of the reference patent, falls within and anticipates the genus of claim 1’s glucagon Z analogs.
For the purposes of this rejection, this peptide inherently is considered to meet the claim 1 functional limitation; this is at least based on the presence of an intramolecular bridge between X20 Lys and X24 Glu.
However, the claims under examination and rejected under this section are method claims 51-54.
Reference patent claim 12 is directed to a method of reducing weight gain, promoting weight loss, or for treatment of a condition caused by or associated with excess body weight or obesity including morbid obesity, obesity linked inflammation, obesity linked gallbladder disease and obesity induced sleep apnea, or for treatment of insulin resistance, glucose intolerance or type 2 diabetes, in a subject in need thereof, said method comprising administering a compound of claim 1 to said subject.  One of ordinary skill in the art would reasonably understand that this claim is directed to treating obesity, which is claimed in claim 52, which depends from claim 51, which is directed to treating any disease or condition, so this claim also is rendered obvious by reference patent claim 12.

Claims 53 and 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 12 and 17 of U.S. Patent No. 8642541 in view of Chabenne  et al., Jl Diabetes Sci and Tech, 4:6, 1322-1331 (2010, Chabenne).
The obviousness type double patenting rejection of claims 51 and 52 is set forth above.
Claim 53 is directed to the method of claim 52 wherein the disease or condition is hypoglycemia, and claim 54 depends from claim 53 and lists types of hypoglycemic diseases and conditions.
The reference patent claims are not explicitly directed to treating hypoglycemia. However, Chabenne teaches that glucagon is a hormone that upon interacting with its receptor results in enhanced glycogenolysis and gluconeogenesis leading to elevation of blood glucose, page 1323 Introduction, first para, and states in the Discussion on page 1330 that “Glucagon is a life-saving therapeutic of indispensable importance in the treatment of severe hypoglycemia.” 
One skilled in the art, knowing of the glucagon analogs of reference patent, and that these treat a variety of other conditions related to obesity, would have been motivated to evaluate the glucagon analogs of the reference patent to administer to treat hypoglycemia because Chabenne teaches that native glucagon treats this condition also teaches improving glucagon for its stability and solubility by making particular modifications to reduce breakdown of the peptide due to labile amino acids. Selecting reference patent analog SEQ ID NO:6, which may have improved properties vs. native glucagon based on substitution of at least one of these labile amino acids to reduce peptide bond hydrolysis, Asn at position 28, see Chabenne page 1326, would have been among obvious choices for improvement of a therapy to treat hypoglycemia.  There would have been a reasonable expectation of success given the teachings of Chabenne regarding approaches to improvement that include modifying amino acids to reduce degradation, and the modification of at least one such amino acid in SEQ ID NO:6.
Accordingly, claims 53 and 54 would have been obvious.  

Examiner’s Comments
The examiner notes that a claim directed to the elected species treating (in language to exclude preventing) hypoglycemia would be allowable.
The examiner also recognizes that applicant may claim what it desires to claim, however observes that the extreme scope of claims 51 and 61 appears unreasonable and appears to cost additional time and effort on the part of all parties without ultimate value.

Citation of Relevant Prior Art
The prior art made of record and not currently relied upon is considered pertinent to applicant's disclosure. 
Regarding substitution of Aib at position 2 of glucagon, Pospisilik et al., Regulatory Peptides, 96 (2001)  133-141, identifies dipeptidyl peptidase IV  as the primary enzyme involved in the degradation and inactivation of glucagon, and Deacon et al., Diabetologia (1998) 41:271-278, demonstrate that Aib substituted into the second position from the N-terminus of glucagon-like peptide (GLP-1) confer resistance to dipeptidyl peptidase IV degradation.
These references could have been added to provide for a fifth substitution directed to improve stability but are not needed at this time.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM, however noting that the examiner will not normally be working on Monday/Tuesday and on Wednesday-Friday on alternating weeks, but will promptly answer messages upon his return to work.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. F./
Examiner, Art Unit 1658




/FRED H REYNOLDS/Primary Examiner, Art Unit 1658